DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nosenchuck (US 6,393,208).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Nosenchuck as teaching:
a dryer 10 (although the preamble recites a dryer and the primary reference teaches a dryer, the preamble is not given patentable weight because it does not breath life and meaning into the claim since there is no drying in the body of the claim and will be treated as a statement of intended use), comprising: 
a hollow casing 20 having a front opening 22 and a rear opening 24; 
a first fan 202 located within the casing; 
a second fan 302 located within the casing, the first fan and the second fan being arranged to produce a flow of air through the casing from the rear opening to the front opening, the first fan and the second fan being configured to rotate in opposite 
a heater 30 located within the casing to heat the air introduced into the casing; and 
a discharge tube located within the casing, the discharge tube including an air inlet at a rear side of the discharge tube into which the air is introduced and an air outlet at a front side of the discharge tube through which the air is discharged (expressly disclosed at column 2 line 61 through column 4 line 29, especially line 56 and expressly shown in figures 1, 2).  Nosenchuck also discloses the claimed first fan is an axial flow fan and comprises: a first fan motor having a first rotating shaft that extends along the common axis; a first hub connected to the first rotating shaft; and a plurality of first blades coupled to an outer peripheral surface of the first hub, and wherein the second fan is an axial flow fan and comprises: a second fan motor having a second rotating shaft that extends along the common axis; a second hub connected to the second rotating shaft; and a plurality of second blades coupled to an outer peripheral surface of the second hub (expressly shown in figures 1, 4, 5), wherein the first fan is positioned upstream of the second fan, wherein the first blades are coupled to the outer peripheral surface of the first hub to form first blade roots, wherein the second blades are coupled to the outer peripheral surface of the second hub to form second blade roots, and wherein the first blades and the second blades are inclined in opposite directions with respect to the common axis (expressly disclosed at column 3 line 56 and expressly shown in figures 4, 5), wherein each of the first blade roots is configured such that, when the first fan is rotated in a first direction, an end of the first blade root in the first .
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connelly (US 8,302,324).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Connelly as teaching:
a dryer 10 (although the preamble recites a dryer and the primary reference teaches a dryer, the preamble is not given patentable weight because it does not breath life and meaning into the claim since there is no drying in the body of the claim and will be treated as a statement of intended use), comprising: 
a hollow casing 12 having a front opening 14 and a rear opening 16; 
a fan 22 located within the casing, the fan being arranged to produce a flow of air through the casing from the rear opening to the front opening (expressly disclosed at column 3 lines 44-55); 
a heater 24 located within the casing to heat the air introduced into the casing; and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nosenchuck.  Nosenchuck discloses the claimed invention, as rejected above, except for the recited greater blade number, plurality of through holes, radius equality, or blade tip distance.  It would have been an obvious matter of design choice to recite those features because the teachings of Nosenchuck would perform the invention of claimed, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly.  Connelly discloses the claimed invention, as rejected above, except for the recited circular shape direction, wave shape, spaced apart protrusions, or rotatably fit connector.  It would have been an obvious matter of design choice to recite those features because the teachings of Connelly would perform the invention of claimed, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.
s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 9,883,736) in view of Connelly.  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Hsu as teaching:
a dryer 1 (although the preamble recites a dryer and the primary reference teaches a dryer, the preamble is not given patentable weight because it does not breath life and meaning into the claim since there is no drying in the body of the claim and will be treated as a statement of intended use), comprising: 
a hollow casing 11 having a front opening 84 and a rear opening 3; 
a fan 40 located within the casing, the fan being arranged to produce a flow of air through the casing from the rear opening to the front opening; 
a heater 17 located within the casing to heat the air introduced into the casing;
a discharge tube located within the casing, the discharge tube including an air inlet at a rear side of the discharge tube into which the air is introduced and an air outlet at a front side of the discharge tube through which the air is discharged (expressly shown in figures 1, 3, 8, 10); and
an inner sleeve 15 located within the casing.  Hsu also discloses the claimed plurality of grooves, the grooves being circumferentially spaced apart from one another, wherein each of the fixing rods includes a plate portion extending at an angle with respect to the radial direction, and wherein each plate portion is fitted into a corresponding one of the grooves (expressly shown in figure 8), wherein the inner sleeve is provided at an upstream side of the discharge tube, and wherein the inner sleeve has a shape of a venturi tube (expressly shown in figure 7 because the shown shape defines a venturi tube as claimed).   Hsu discloses the claimed invention, except .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/576,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because iIt would have been an obvious matter of design choice to recite a second fan or rotatable tube or rotation motor because the copending claimed invention would perform the invention of current application claimed invention, regardless of those features and applicants have not claimed or specified the criticality of those features as being necessary for patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claimed features, but do not rise to a level or anticipation or obviousness such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, F, G, N on page one of the references cited are patent publications from the same inventive entity as the current application.  References H, I, J, K, L, M on page one of the references cited, references A, B, C, D, E, F, G, H, I, J, K, L, M on page two of the references cited, and references A, B, C, D, E, G, H on page three of the references cited teach dryers or non dryers with dual fans, counter rotating fans, heaters, and/or tubes for air flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Thursday, April 29, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753